The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 12 December 2019.     THIS ACTION IS NON-FINAL.
This OA replaces previous office action.

Status of Claims

Claims 1-9, 11-12, 14-17, 21-24, 29-30 are pending.
Claims 10, 13, 18-20, 25-28 are cancelled.
Claims 1-9, 11-12, 14-17, 21-24, 29-30 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-9, 11-12, 14-17, 21-24, 29-30 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-9, 11-12, 14-17, 21-24, 29-30 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1, 8 / 16, 23, the claim recites a system / method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1, 8 / 16, 23, in part, recites 
 “apply a recursive layer function individually on each of the set of input values in parallel to produce a set of hidden states; apply a reduction function on pairs of adjacent hidden states in the set of hidden states in parallel to produce a new set of hidden states; and repeat applying the reduction function of pairs of adjacent states in the new set of hidden states in parallel until a single output hidden state results” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “applying”, in the limitation citied above could be performed by human mind with possible aid of paper, pen, and calculators (e.g., a human data analyzer can analyze input data according to certain recursive processing steps), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1, 8 / 16, 23 recites the additional elements: (a) using generic computer elements (like server computer, processor, computer-readable medium coupled with the processors); (b) “receive a set of input values …” (insignificant extra solution activity, MPEP 2106(g)). For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1, 8 / 16, 23 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component and to perform data gathering or output is insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-7 / 9, 11-12, 14-15 / 17, 21-22 / 24, 29-30 are dependent on claim 1 / 8 / 16 / 23 and include all the limitations of claim 1 / 8 / 16 / 23. Therefore, claims 2-7 / 9, 11-12, 14-15 / 17, 21-22 / 24, 29-30 recite the same abstract ideas. 
With regards to claim 2, 4 / 9, 11 / 17 / 24, “wherein the ... function includes applying ... operation”, wherein the claims recite further limitation on data analysis by applying certain operation within cited functions, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claim 3, 5 / 12 “wherein … operation has ….”, the claims recite further parameters for the cited operations for analyzing data, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claim 6 / 14 / 21 / 29, “wherein … function is … applied to …”, wherein the claims recite further limitation on data analysis by applying certain operation or function for analyzing data, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claim 7 / 15 / 22 / 30, “wherein … function pads … if …”, the claims recite further details of the function or operation for data analysis based on certain conditions, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-12, 14-17, 21-24, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dalaye, et al., US-PATENT NO.11386644B2 [hereafter Dalaye] in view of Zlateski, et. al., “Recursive Training of 2D-3D Convolutional Networks for Neuronal Boundary Detection”, NIPS 2015 [hereafter Zlateski].

With regards to claim 1, Dalaye teaches 
“A parallel … neural network, comprising: a memory configured to store data and processing instructions; and a parallel computer processor configured to: receive a set of input values (Dalaye, FIG.6, Item 802, ‘Input Image Data’,

    PNG
    media_image1.png
    311
    604
    media_image1.png
    Greyscale

); apply a … layer function individually on each of the set of input values in parallel to produce a set of hidden states; apply a reduction function on pairs of adjacent hidden states in the set of hidden states in parallel to produce a new set of hidden states (Dalaye, FIG.8A-B, 

    PNG
    media_image2.png
    432
    554
    media_image2.png
    Greyscale

C12L9-23 

    PNG
    media_image3.png
    205
    333
    media_image3.png
    Greyscale

shows convolution process as reduction function for hidden layers); and repeat applying the reduction function of pairs of adjacent states in the new set of hidden states in parallel until a single output hidden state results (Dalaye, FIG.16-17,

    PNG
    media_image4.png
    670
    612
    media_image4.png
    Greyscale

)”
Chen does not explicitly detail “recursive” process.
However Zlateski teaches “recursive” process (Zlateski, FIG.1, p.2, Recursive traiing of ConvNets, 

    PNG
    media_image5.png
    481
    612
    media_image5.png
    Greyscale

)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Dalaye and Zlateski before him or her, to modify the parallel convolutional neural network processing of Dalaye to include recursive process as shown in Zlateski.   
The motivation for doing so would have been for training convolutional neural networks (Zlateski, Abstract). 
With regards to claim 2, Dalaye in view of Zlateski teaches 
“The parallel recursive neural network claim 1, wherein the recursive layer function includes applying a convolution operation (Dalaye, FIG.8A-B, 

    PNG
    media_image2.png
    432
    554
    media_image2.png
    Greyscale

C12L9-23 

    PNG
    media_image3.png
    205
    333
    media_image3.png
    Greyscale

shows convolution process as reduction function for hidden layers).”

With regards to claim 3, Dalaye in view of Zlateski teaches 
“The parallel recursive neural network of claim 2, wherein the convolution operation has a width of 1 and a stride of 1 (Dalaye, FIG.7, C11L7-13, ‘the patterns of storage location coupled to the shift register 712 can be overlapping and can be non-consecutive depending on filter width, and dilation of the convolutional operation being performed’,

    PNG
    media_image6.png
    591
    603
    media_image6.png
    Greyscale

Examiner notes that the width and stride size can be programmable parameter for any positive integer number.).”

With regards to claim 4, Dalaye in view of Zlateski teaches 
“The parallel recursive neural network claim 1, wherein the reduction function includes applying a convolution operation (Dalaye, FIG.8A-B, 

    PNG
    media_image2.png
    432
    554
    media_image2.png
    Greyscale

C12L9-23 

    PNG
    media_image3.png
    205
    333
    media_image3.png
    Greyscale

shows convolution process as reduction function for hidden layers).”

With regards to claim 5, Dalaye in view of Zlateski teaches 
“The parallel recursive neural network of claim 4, wherein the convolution operation has a width of 2 and a stride of 2 (Dalaye, FIG.7, FIG.14A-B, FIG.15, C11L7-13, ‘the patterns of storage location coupled to the shift register 712 can be overlapping and can be non-consecutive depending on filter width, stride, and dilation of the convolutional operation being performed’,

    PNG
    media_image6.png
    591
    603
    media_image6.png
    Greyscale

Examiner notes that the width and stride size can be programmable parameter for any positive integer number, e.g., as shown in FIG.15, 

    PNG
    media_image7.png
    544
    790
    media_image7.png
    Greyscale

).”

With regards to claim 6, Dalaye in view of Zlateski teaches 
“The parallel recursive neural network of claim 4, wherein an activation function is further applied to the output of the convolution operation (Dalaye, C1L30-32, ‘output of the node is a function of the final sum (referred to as an “activation function”))”.
.
With regards to claim 7, Dalaye in view of Zlateski teaches 
“The parallel recursive neural network of claim 1, wherein the reduction function pads the hidden states if the number of hidden states is not even (Dalaye, FIG.8A-B, C11L64-67-C12L1-8, 

    PNG
    media_image8.png
    63
    320
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    116
    324
    media_image9.png
    Greyscale

).”

Claims 8-9, 11, 14-17, 21-24, 29 are substantially similar to claims 1-7. The arguments as given above for claims 1 are applied, mutatis mutandis, to claims 8-9, 11, 14-17, 21-24, 29, therefore the rejection of claims 1-7 are applied accordingly.

With regards to claim 12, Dalaye in view of Zlateski teaches 
“The parallel recursive neural network of claim 11, wherein the convolution operation has a width of 2 and a stride of 1 and a dilation d, and wherein the value of d is doubled after the convolution operation is applied (Dalaye, FIG.7, 14A-B, FIG.15, C11L7-13, ‘the patterns of storage location coupled to the shift register 712 can be overlapping and can be non-consecutive depending on filter width, and dilation of the convolutional operation being performed’,

    PNG
    media_image6.png
    591
    603
    media_image6.png
    Greyscale

Examiner notes that the width, stride size, and dilation can be programmable parameters.

    PNG
    media_image10.png
    547
    777
    media_image10.png
    Greyscale

).”

With regards to claim 30, Dalaye in view of Zlateski teaches 
“The method of claim 23, wherein the reduction function pads the hidden states based upon a dilation parameter d (Dalaye, FIG.8A-B, FIG.15, C12L32-43, 

    PNG
    media_image11.png
    247
    525
    media_image11.png
    Greyscale

)”.



Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Chen, et al., US-PGPUB NO.2019/0197083A1 [hereafter Chen] shows convolutional calculation for neural networks.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128